       Case 1:20-cr-00195-JLS-JJM Document 21 Filed 06/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                    Plaintiff,
                                                   NOTICE OF MOTION

v.

                                                      Case No: 20-cr-00195(JLS)(JJM)
DAVID RUBEL,
                                    Defendants.

      SIRS:
                 PLEASE TAKE NOTICE that upon the annexed affidavit Herbert L. Greenman,
Esq., the undersigned moves this Court for an Order extending the time within which the defense
must file motions by 4 weeks from June 5, 2021 for reasons set forth in the affidavit annexed
hereto and made a part hereof together with such other and further relief as to this Court may
deem just and proper.
DATED: Buffalo, New York
       June 2, 2021                                       Respectfully submitted,

                                                          /s/Herbert L. Greenman
                                                          ____________________________
                                                          HERBERT L. GREENMAN, ESQ.
                                                          LIPSITZ GREEN SCIME
                                                          CAMBRIA, LLP
                                                          Counsel for Defendant
                                                          DAVID RUBEL
                                                          42 Delaware Avenue
                                                          Buffalo, New York 14202
                                                          (716) 849-1333
                                                          hgreenman@lglaw.com




                                                  1

      4215442, 1, 067915.0001
 Case 1:20-cr-00195-JLS-JJM Document 21 Filed 06/02/21 Page 2 of 4




TO:        LAURA HIGGINS, ESQ.
           ASSISTANT UNITED STATES ATTORNEY
           138 Delaware Ave.
           Buffalo, NY 14202




4215442, 1, 067915.0001
       Case 1:20-cr-00195-JLS-JJM Document 21 Filed 06/02/21 Page 3 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

UNITED STATES OF AMERICA,
                     Plaintiff,
                                                                    AFFIDAVIT
                 v.                                           Case #20-cr-00195(JLS)(JJM)


DAVID RUBEL
                       Defendants.
______________________________________
STATE OF NEW YORK             )
COUNTY OF ERIE                SS:
CITY OF BUFFALO               )

      HERBERT L. GREENMAN, Esq. being duly sworn deposes and says:

             1. I am an attorney for the defendant David Rubel.

             2. By order of United States Magistrate Judge Jeremiah J. McCarthy motions are

scheduled to be filed by June 5, 2021. I am respectfully requesting an additional 4 weeks within

which to file motions.

             3. I have spoken with Assistant United States Laura Higgins who has advised me

that the government does not oppose this request.

             4. The government is going to provide a proposed Plea Agreement to the defense

which may eliminate the necessity for motions. However, an adjournment of 4 weeks would

give the parties time to attempt to resolve this matter.

             5. The parties agree that the speedy trial time should be excluded on the basis that

the interest of the defendant and the community in a speedy disposition of this case is

outweighed by this request.

             WHEREFORE, your deponent prays that this Court rule accordingly.

      4215442, 1, 067915.0001
      Case 1:20-cr-00195-JLS-JJM Document 21 Filed 06/02/21 Page 4 of 4




DATED: June 2, 2021
       Buffalo, New York
                                              Respectfully submitted,

                                              /s/Herbert L. Greenman

                                              HERBERT L. GREENMAN, ESQ.
                                              LIPSITZ GREEN SCIME CAMBRIA, LLP
                                              42 Delaware Avenue, Suite 300
                                              Buffalo, NY 14202
                                              Phone (716) 849-1333
                                              Fax (716) 855-1580
                                              hgreenman@lglaw.com
     Sworn to before me this 2nd day
     Of June, 2021

     /s/Elizabeth M. Jagord-Ward
     __________________________
      Notary Public, State of New York
     Qualified in Erie County
     My Commission Expires October 31, 2022




                                              1

     4215442, 1, 067915.0001
